Title: From George Washington to Count de Damas, 6 September 1781
From: Washington, George
To: Damas, Count de


                  
                     Head Quarters, Head of Elk Septr 6th 1781
                  
                  Monsieur Dumat Aide De Camp to His Excellency the Count de Rochambeau and Aide Quarter Master to the French Army, being dispatched to reconnoitre the Ferries on the Susquehannah River; it is requested that all Persons well affected to the Cause of America, & the success of the Allied Armies will afford him their best information, aid, and assistance, in the prosecution of his duty.
                  
                     Go: Washington
                  
               